PER CURIAM:
The motion of the United States to correct the above opinion is granted. The opinion at 942 F.2d 1543 is modified as follows:
In the section entitled “AUTHENTICATION”, by deleting in its entirety the last paragraph which reads:
Even if the proper chain of authentication was established and the trial court’s exclusion of the Soto document was error, the error was harmless because the United States established a basis of jurisdiction other than consent, namely statelessness, discussed infra.
942 F.2d at 1554.
In the section entitled “JURISDICTION”, by deleting in its entirety the second sentence of the second paragraph on page 1554 which reads:
The distinction is important because at defendants' trial evidence that the ATLANTIC TRADER was assimilated to statelessness was presented to the jury, but evidence of consent by the government of honduras was presented only to the trial judge as an issue of law.
Id. at 1555.
Further, in the section entitled “JURISDICTION”, by deleting in its entirety the last two sentences which read:
At no point in the trial did the government abandon assimilation to statelessness as a basis for asserting jurisdiction over the vessel. Therefore, we need not decide whether the government’s proffer on consent was sufficient for the same purpose.
Id. at 1555; and inserting in lieu thereof the following:
The document, however, also was published to the jury, thus both independent bases of jurisdiction were submitted to the trial court and the jury.
Except as modified, the opinion remains in full force and effect.